DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/11/2021 has been entered. Claims 1-7, 14-15, 17-23, and 25-28 remain pending in the application.  
Information Disclosure Statement
The Information Disclosure Statements filed 04/26/2021 have been considered. However, foreign patent documents EP 3400803 A1, EP 3400803 B1, and EP 2637506 B1 in the 3 page IDS and the same documents, EP 3400803 A1, EP 3400803 B1, and EP 2637506 B1 also listed in the 8 page IDS have not been considered because an accompanying English translation of either the Abstract or the patent document as a whole has not been provided.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: v6 and v7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).

The Applicant’s Specification does not contain section headings including BACKGROUND OF THE INVENTION, BRIEF SUMMARY OF THE INVENTION, BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S), and DETAILED DESCRIPTION OF THE INVENTION. Appropriate corrections should be made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 20-23, and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt (EP 1747724 A2) in view of Bernhardt (US 20130224355 A1).
Regarding claim 1, Bernhardt EP teaches (Paragraph 0001, 0008) a method for aligning wrapped dough products with final position accuracy, wherein the dough product is aligned in such a way that the end of the dough product, i.e. the position of the outer end section, for example in the form of a blunted tip of the dough band or dough triangle from which the dough product is wound, is reproducible at a defined position. Bernhardt EP further teaches (Paragraph 0031; Fig. 2 #A, 1) a winding system A, which winds up a triangular piece of dough to form an unbent croissant 1. Bernhardt further teaches (Paragraph 0033, 0034; Fig. 2 #B, 6, 10, 12, 13) an alignment system B (control section) positioned after the winding system A and comprising a transport table 6 including a first transport path 10 and a belt system 12 including a second transport path 13 (first and second conveyor bands). In addition, 
Bernhardt EP is silent on the wound dough product being decelerated from a translational starting speed to a translational end speed along a decelerating section, and a resulting deceleration torque being used as a driving torque for a rolling movement of the wound dough product so as to cause the wound dough product to roll on a surface, a sense of rotation of the rolling movement of the wound dough product corresponding to a winding direction from an inside to the outside of the wound dough product, and the rolling movement being stopped by rolling resistance caused by the end when the defined end position, in which the end of the wound dough product is in contact with the surface, is reached. Bernhardt EP is further silent on the deceleration section being after the control section so that the control section is between the winding section and the deceleration section.
Bernhardt US teaches (Paragraph 0009) a method for orienting dough, wherein wound dough products are driven along a predefined segment or for a predefined time with a predefined driving torque or a predefined driving force so as to rotate around the longitudinal axis so that the products roll on the support, wherein the rotational direction of the rolling motion of the dough product must be chosen such that it corresponds to the winding direction from the inside to the outside of the wound dough product, and as soon as the protruding end comes to abut on the support, the dough product has thus reached the desired defined end position and is stopped by the rolling resistance caused by the protruding end. Bernhardt US further teaches (Paragraph 0013, 0014) the driving torque necessary for the rolling motion of the dough products is generated by accelerating or decelerating the wound dough products by transferring the dough products from a first conveyor belt to a second conveyor belt (decelerating section).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bernhardt EP to decelerate the wound dough product and produce a torque causing the product to roll and come to a stop when the end of the product comes into contact with a surface as taught by Bernhardt US since both are directed to methods of orienting wound dough products, since a decelerating section to produce a torque is known in the art as shown by Bernhardt US, since a position sensor for determining the position of the end at the start of the orienting process is not necessary because the different starting positions of the end are compensated through correspondingly different rolling lengths on the support (Bernhardt US, Paragraph 0009) thus reducing the cost and complexity of the manufacturing equipment, and since the rolling resistance of the rolling dough product is changed significantly due to the protruding end, wherein process disruption factors, such as a variation in dough thickness or dough texture, do not cause a disruption of the orientation process (Bernhardt US, Paragraph 0009), and since by implementing the method according to Bernhardt US, wound dough products, which are additionally bent around their vertical axis prior to baking, can be processed without manual orientation (Bernhardt US, Paragraph 0019) reducing labor expenses.
In addition, it would be obvious to one of ordinary skill in the art to position the decelerating section after the control section, as the position of the dough obtained by the decelerating section with the protruding end abutting the support is stable and can be used to keep the dough in the same in the same position when conveyed to further processing. 
Regarding claim 2, Bernhardt EP teaches (0046-0048) three different embodiments in which the speeds of transport tracks 10 and 13 in the alignment system B (control section) are adjusted such that the conveying speed of the croissant may be a first speed in the first embodiment, a second speed that is half the first conveying speed in the second embodiment, and a conveying speed of zero in the third embodiment. Thus, Bernhardt EP teaches controlling the conveying speed of the wound dough product to specific values in the control section.
Regarding claims 3 and 4, Bernhardt EP teaches the feed speed of the second transport path 13 (in the control section) may be reduced, so that a relative speed develops between the first and second transport path and the croissant 1 rotates, and when the correct position of the dough product has been recognized, the transport tracks 10 and 13 are set to synchronize again and the rotation is thereby stopped (decelerated to zero).
Regarding claim 5, Bernhardt EP teaches (Paragraph 0049) the method can also be carried out when the croissant 1 is already being rotated in the initial area I (of the alignment system/control section), or when the feed speed of the second transport track 13 is selected to be greater than the feed speed in area II (which would result in a rotation of the croissant opposite in direction to the rotation described in Paragraph 0046 when the speed of the second transport track 13 is lowered), or when the feed speed of the first transport track 10 is additionally or alternatively varied. 
Bernhardt EP is silent on the rotating movement in the opposite direction corresponding to the rolling movement during deceleration in the decelerating section. However, it would be obvious to one of ordinary skill in the art to set the rotational movement direction to correspond to the rolling movement during deceleration as taught by Bernhardt US above in order to obtain the aforementioned benefits of using the deceleration system, namely, since a position sensor for determining the position of the end at the start of the orienting process is not necessary because the different starting positions of the end are compensated through correspondingly different rolling lengths on the support (Bernhardt US, Paragraph 0009) thus reducing the cost and complexity of the manufacturing equipment, and since the rolling resistance of the rolling dough product is changed significantly due to the protruding end, wherein process disruption factors, such as a variation in dough thickness or dough texture, do not cause a disruption of the orientation process (Bernhardt US, Paragraph 0009), and since by implementing the method according to Bernhardt US, wound dough products, which are additionally bent around their vertical axis prior to baking, can be processed without manual orientation (Bernhardt US, Paragraph 0019) reducing labor expenses.
Regarding claim 6, Bernhardt EP is silent on in the decelerating section, the wound dough product being decelerated by being transferred from a first conveyor band, which is driven to circulate at a first conveying speed, to a second conveyor band, which is driven to circulate at a second conveying speed, whereby the desired rolling movement is imparted to the wound dough product.
Bernhardt US teaches (Paragraph 0014) the deceleration or acceleration of the dough products can preferably be achieved by transferring the dough products from a first conveyor belt to a second conveyor belt, wherein the conveying speeds of the two conveyor belts are different, resulting in the desired accelerating or decelerating effect, and in this way, the dough products roll on the second conveyor belt in the desired rotational direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bernhardt EP to decelerate the wound dough product by transferring the wound dough product from a first conveyor at a first conveying speed to a second conveyor at a second conveying speed as taught by Bernhardt US since both are directed to methods of orienting wound dough products, since decelerating by transferring a dough product between conveyors at different speeds is known in the art as shown by Bernhardt US, since a position sensor for determining the position of the end at the start of the orienting process is not necessary because the different starting positions of the end are compensated through correspondingly different rolling lengths on the support (Bernhardt US, Paragraph 0009) thus reducing the cost and complexity of the manufacturing equipment, since the rolling resistance of the rolling dough product is changed significantly due to the protruding end, wherein process disruption factors, such as a variation in dough thickness or dough texture, do not cause a disruption of the orientation process (Bernhardt US, Paragraph 0009), and since by implementing the method according to Bernhardt US, wound dough products, which are additionally bent around their vertical axis prior to baking, can be processed without manual orientation (Bernhardt US, Paragraph 0019) reducing labor expenses.
Regarding claim 20, as shown above, Bernhardt EP  teaches (Paragraph 0031; Fig. 2 #A, 1) a winding system A, which winds up a triangular piece of dough to form an unbent croissant 1. Bernhardt further teaches (Paragraph 0033, 0034; Fig. 2 #B, 6, 10, 12, 13) an alignment system B (control section) positioned after the winding system A and comprising a transport table 6 including a first transport path 10 and a belt system 12 including a second transport path 13 (first and second conveyor bands).
Regarding claim 21, Bernhardt EP teaches (Paragraph 0033, 0034; Fig. 2 #6, 10, 12, 13) the belt system 12 including the second transport path 13 (second conveyor band) is arranged above the transport table 6 including the first transport path 10 (first conveyor band) with the dough product in between the upper and lower bands as shown in Figure 2.
Regarding claim 22, Bernhardt EP teaches (Paragraph 0011) the rotation of the dough product about its longitudinal axis takes place in that the two transport tracks are controlled at feed speeds that are different from one another, i.e. the first and the second transport track are controlled at the same time with two different feed speeds. While Bernhardt EP does not explicitly teach a set speed of rotation for the dough product, the rotational speed is dependent upon the speeds of the upper and lower tracks, which are controlled. Consequently, one of ordinary skill in the art would recognize that the rotational speed is controlled at consistent values and that setting a target speed would be obvious so that specific production rates could be met depending upon consumer demand and so that the dough product could be desired to the desired position in time before it exits the upper and lower conveyors.
Regarding claim 23, Bernhardt EP teaches (Paragraph 0001, 0008) a method for aligning wrapped dough products with final position accuracy, wherein the dough product is aligned in such a way that the end of the dough product, i.e. the position of the outer end section, for example in the form of a blunted tip of the dough band or dough triangle from which the dough product is wound, is reproducible at a defined position. Bernhardt EP further teaches (Paragraph 0031; Fig. 2 #A, 1) a winding system A, which winds up a triangular piece of dough to form an unbent croissant 1. Bernhardt further teaches (Paragraph 0033, 0034; Fig. 2 #B, 6, 10, 12, 13) an alignment system B (control section) positioned after the winding system A and comprising a transport table 6 including a first transport path 10 and a belt system 12 including a second transport path 13 (first and second conveyor bands). In addition, Bernhardt EP teaches (Paragraph 0046) a relative speed between the first and second transport path makes the croissant 1 rotate, and then the transport tracks 10 and 13 are set to synchronize again and the rotation is thereby stopped (speed of rotation is changed). Also, Bernhardt EP teaches (Paragraph 0011) the two transport tracks are controlled at feed speeds that are different from one another, i.e. the first and the second transport track are controlled at the same time with two different feed speeds.
Bernhardt EP is silent on the wound dough product being decelerated from a translational starting speed to a translational end speed along a decelerating section, and a resulting deceleration torque being used as a driving torque for a rolling movement of the wound dough product so as to cause the wound dough product to roll on a surface, and the rolling movement being stopped at the defined end position by rolling resistance caused by the end of the wound dough product contacting the surface. Bernhardt EP is further silent on the deceleration section being after the control section so that the control section is between the winding section and the deceleration section.
Bernhardt US teaches (Paragraph 0009) a method for orienting dough, wherein wound dough products are driven along a predefined segment or for a predefined time with a predefined driving torque or a predefined driving force so as to rotate around the longitudinal axis so that the products roll on the support, and as soon as the protruding end comes to abut on the support, the dough product has thus reached the desired defined end position and is stopped by the rolling resistance caused by the protruding end. Bernhardt US further teaches (Paragraph 0013, 0014) the driving torque necessary for the rolling motion of the dough products is generated by accelerating or decelerating the wound dough products by transferring the dough products from a first conveyor belt to a second conveyor belt (decelerating section).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bernhardt EP to decelerate the wound dough product and produce a torque causing the product to roll and come to a stop when the end of the product comes into contact with a surface as taught by Bernhardt US since both are directed to methods of orienting wound dough products, since a decelerating section to produce a torque is known in the art as shown by Bernhardt US, since a position sensor for determining the position of the end at the start of the orienting process is not necessary because the different starting positions of the end are compensated through correspondingly different rolling lengths on the support (Bernhardt US, Paragraph 0009) thus reducing the cost and complexity of the manufacturing equipment, and since the rolling resistance of the rolling dough product is changed significantly due to the protruding end, wherein process disruption factors, such as a variation in dough thickness or dough texture, do not cause a disruption of the orientation process (Bernhardt US, Paragraph 0009), and since by implementing the method according to Bernhardt US, wound dough products, which are additionally bent around their vertical axis prior to baking, can be processed without manual orientation (Bernhardt US, Paragraph 0019) reducing labor expenses.
In addition, it would be obvious to one of ordinary skill in the art to position the decelerating section after the control section, as the position of the dough obtained by the decelerating section with the protruding end abutting  the support is stable and can be used to keep the dough in the same in the same position when conveyed to further processing.
Regarding claim 25, Bernhardt EP teaches (Paragraph 0033, 0034; Fig. 2 #6, 10, 12, 13) the belt system 12 including the second transport path 13 (second conveyor band) is arranged above the transport table 6 including the first transport path 10 (first conveyor band) with the dough product in between the upper and lower bands as shown in Figure 2. 
Regarding claim 26, Bernhardt EP teaches (Paragraph 0034; Fig. 3 #14, 15) the belt system 12 has two parallel, but spaced apart, dough piece guide belts 14, which are connected via belt deflection or drive rollers 15 are guided and driven by engine power, where Figure 3 shows that the dough product is centered between the two conveyor belts.
Regarding claim 27, Bernhardt EP teaches (Paragraph 0034; Fig. 3 #14, 15) the belt system 12 has two parallel, but spaced apart, dough piece guide belts 14, which are connected via belt deflection or drive rollers 15 are guided and driven by engine power, where Figure 3 shows that the dough product is contacted eccentrically by the two conveyor belts.
Regarding claim 28, Bernhardt EP teaches (Paragraph 0011) the rotation of the dough product about its longitudinal axis takes place in that the two transport tracks are controlled at feed speeds that are different from one another, i.e. the first and the second transport track are controlled at the same time with two different feed speeds.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt (EP 1747724 A2) in view of Bernhardt (US 20130224355 A1) and further in view of Nanahara (US 6207212 B1).
Regarding claim 7, Bernhardt EP as modified above is silent on in the decelerating section, the wound dough product being displaced vertically downward when being transferred from the first conveyor band to the second conveyor band.
Nanahara teaches (Fig. 2 #10, 50; Fig. 5 #62, 84) a method and apparatus for conveying bar-like bread dough pieces, wherein a conveyor 10 is disposed, and a conveyor 50 is disposed downstream of and below it, and a bar-like bread dough piece 62 having a curvature is rotated between the downstream end of the belt of the conveyor 10 and the belt 84 and after the piece 63 can be transferred directly onto the conveyor 50.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bernhardt EP to displace the dough product vertically downward when being transferred from a first to a second conveyor band as taught by Nanahara, since both are directed to methods of manipulating down, since both teach rotating pieces of dough, since displacing the dough product vertically downward when being transferred from a first to a second conveyor band is known in the art as shown by Nanahara, and since placing the decelerating conveyor below the previous conveyor would reduce errors in transferring the dough product from one conveyor to another as gravity would help separate the dough from the first conveyor when it might otherwise stick without the application of additional force.
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 10/11/2021, with respect to the rejection(s) of claim(s) 1-4, 6, 7, and 21-26 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Bernhardt (EP 1747724 A2) in view of Bernhardt (US 20130224355 A1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ueno (US 4741263 A) teaches an apparatus and method for producing croissants.
Gouet (FR 2540343 A1) teaches a device for shaping bakery doughs into cylinders with large elongation, substantially flawless, and comprising two endless conveyor belts superimposed, which control the speed of rotation of the dough.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792